Title: To George Washington from Clement Biddle, 5 October 1783
From: Biddle, Clement
To: Washington, George


                        
                            Sir
                            Philadelphia Octo. 5th 1783
                        
                        I received your favour with the Eight hundred dollars in Bank notes and  am since honoured with yours of 2d
                            inst.
                        I shall delay the forwarding the Linens ’til Mrs Washington arrives to choose them.
                        The Blankets and Ticklenburghs were not purchased of Mr Abel James or at the prices they then sold at out of
                            Stores—Such Articles as those, which were in very great demand, tho’ other Goods were very plenty & cheap, seldom
                            or ever came to the Vendues—I went to them several weeks without success supplied to Mr James who was an exceeding good
                            Judge of Goods & who lived opposite the City vendue Store to watch for these Articles—he soon after informed me he
                            had met with some of each kind that were offerd out the Vendue store tho’ limited and he engaged them for me—the
                            Ticklenburghs were very good & lower than they could be imported, the Blankets were of a higher Cost than are
                            usualy imported in Virginia & would now command 20 pct more than I paid for them and I believe the quality of both
                            will give you full satisfaction.
                        The paints I have engaged—the Nails I have not met with to my mind—few have arrived from Bristol where they
                            are purchased cheapest but a Vessel is hourly expected from thence.
                        Altho’ I heard of two ordinary Carpenters or house Joiners, I have not been able to find one that I think
                            would answer as I suppose you want one that is capable of doing the inside work of buildings—I shall continue my Enquiries
                            as each vessel arrives.
                        I shall forward the Letters to Col. Tilghman by the post if no private Conveyance offers before.
                        Mrs Biddle begs her Compliments may be made to Mrs Washington in which I beg leave to
                            join. I am with great Respect Your Excellencys Most Obedt and very humle servt
                        
                            Clement Biddle
                        
                    